Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed December 22, 2020 in reply to the Non-final Office Action mailed September 22, 2020. Claim 1 has been amended; claims 5, 10, and 17 have been canceled; and no claims have been newly added. Claims 13-16 have been withdrawn. Claims 1-4, 6-9, 11, and 12 are currently under examination in the application. 
Withdrawal of Prior Objection - Drawings
The drawings appear to have been satisfactorily amended on replacement drawing sheets to be in compliance with 37 CFR 1.84(u)(1) and 37 CFR 1.84(d)). Specifically, partial views intended to form one complete view (i.e. Tables in this case), are identified by the same number followed by a capital letter. 
Withdrawal of Prior Claim Rejections - 35 USC § 103
Neither Jeong et al. nor Pike et al. explicitly disclose that the length of fibers of the fiber carrier is from 3-10 mm, as now stipulated in newly amended claim 1. Therefore, the 35 USC 103 rejection presented in the Non-final Office Action mailed September 22, 2020 is hereby withdrawn. Upon further search and examination, however, new prior art has been procured, and a new grounds of rejection has been formulated that addresses all pending claim limitations, including the newly added limitations, and is presented herein below, which new grounds of rejection has been necessitated by the present amendment. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as now amended, stipulates that the article has “an absorption rate within the range of 60% to 90%”. Applicant does not point to where they find support for such a limitation in the original specification and claims. While the original specification does discuss an “absorption rate”, the original specification and claims do not appear to disclose the specific absorption rate of 60-90% generally, and certainly not for the specific article being claimed. 
This represents new matter. Claims 2-4, 6-9, 11, and 12 depend from claim 1. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, which depends from claim 1, stipulates in a wherein clause that “the fibers have a diameter between 1 µm to 100 µm”. Claim 1, however, limits the fiber width to the range “from 50 µm to 300 µm”. One of ordinary skill in the art cannot definitively ascertain whether fiber width and fiber diameter are or are not one and the same property, and if they are one in the same property, one of ordinary skill in the art cannot definitively reconcile how the width is necessarily limited to the range of 50-300 µm but yet can be 1-100 µm. 
***For examination at this time, fiber width and fiber diameter are being interpreted as one and the same thing. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4, which depends from claim 1, stipulates in a wherein clause that “the fibers have a diameter between 1 µm to 100 µm”. Claim 1, however, limits the fiber width to the range “from 50 µm to 300 µm”. As noted, supra, fiber width and fiber diameter are being interpreted as one and the same thing. Therefore, claim 4 is broader than claim 1 from which it depends, which is improper.
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S. Patent Application Pub. No. 2015/0079862) in view of Pike et al. (U.S. Patent No. 5,605,749) and Nagano et al. (U.S. Patent Application Pub. No. 2002/0016120).
Applicant Claims
Applicant claims a cosmetic article comprising a screen net containing a polyolefin and having holes with area 0.05-0.50 mm2; and a non-woven fiber carrier that adheres to the screen net comprising polyethylene terephthalate fibers with length 3-10 mm and width/diameter 50-300 µm and a network of pores/air cavities 0.6-3 mm in size, and impregnated with a cosmetic composition with viscosity of 1,000-20,000 cps and comprising a UV absorbing agent; wherein the said air cavities represent 55-70% by volume of the fiber carrier, and wherein the cosmetic article has a thickness of 1-200 mm, a surface density of 30-5500 g/m2, an elasticity between 50-100%, a hardness in the range of 13-70, and an absorption rate of 60-90%.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Jeong et al. disclose a cosmetic article comprising a screen net containing e.g. a polyolefin and having holes preferably 0.5-1.0 mm in size (i.e. for square holes an area of about 0.25-1.0 mm2); and a non-woven absorber (i.e. fiber carrier) that adheres to the screen net comprising e.g. polyester fibers and pores/air cavities (i.e. foam), and impregnated with a cosmetic composition with viscosity of 1,000-20,000 cps and comprising a UV absorbing agent, and wherein the cosmetic article is elastic and can have a percentage of elongation of up to 100% (i.e. an elasticity up to 100%), and wherein the pore size, hardness, and elasticity of the cosmetic article are results effective variables that control the amount of the cosmetic composition that can be impregnated in the absorber (i.e. fiber carrier) as well as the degree of discharge of the cosmetic composition during use (abstract; paragraphs 0006-0008, 0011-0013, 0022, 0024, 0027, 0033-0037, 0041, 0046, 0047, 0051).
Pike et al. disclose a cosmetic article comprising a non-woven web comprising e.g. polyethylene terephthalate staple fibers preferably with diameter 8-50 µm and an inter-fiber void structure (i.e. pores/air cavities), and impregnated with a cosmetic composition containing a topically applicable active agent; wherein the said void space (i.e. air cavities) “desirably” represents e.g. about 80-99% by volume of the pad (i.e. fiber carrier), and wherein the cosmetic article has a thickness of e.g. 0.36 cm (i.e. 3.6 mm), a basis weight (i.e. surface density) of 10-680 g/m2, and is flexible, compressibly resilient and when compressed completely recovers to the initial uncompressed structure (i.e. is elastic) (abstract; Col. 1, lines 9-10; Col. 2, lines 14-16, 20-21; Col. 3, lines 20-50; Col. 5, lines 30-39, 54-55; Col. 6, lines 4-5; Col. 9, lines 30-31).
et al. disclose a uniform non-woven web that is absorbent and suitable for personal care use on skin comprising e.g. polyethylene terephthalate staple fibers with length most preferably 5-10 mm and an inter-fiber void structure; wherein the web has a thickness of e.g. 3.6 mm and a basis weight (i.e. surface density) of 10-1000 g/m2 (abstract; paragraphs 0005, 0007, 0010, 0018, 0023, 0054, 0075). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Jeong et al. do not explicitly disclose that the cosmetic article has a thickness of 1-200 mm, a surface density of between 30-5500 g/m2, and a hardness of 13-70; that the fiber length is 3-10 mm and the fiber diameter is 50-300 µm; and that the air cavities represent 55-70% of the volume of the fiber carrier. These deficiencies are cured by the teachings of Jeong et al., Pike et al., and Nagano et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Jeong et al., Pike et al., and Nagano et al., outlined supra, to devise Applicant’s presently claimed cosmetic article. 
Jeong et al. disclose a cosmetic article comprising a screen net containing e.g. a polyolefin and having holes preferably 0.5-1.0 mm in size (i.e. for square holes an area of about 0.25-1.0 mm2); and a non-woven absorber (i.e. fiber carrier) that adheres to the screen net comprising e.g. polyester fibers and a network of pores/air cavities (i.e. foam), and impregnated with a cosmetic composition with viscosity of 1,000-20,000 cps results effective variables that control the amount of the cosmetic composition that can be impregnated in the absorber (i.e. fiber carrier) as well as the degree of discharge of the cosmetic composition during use. Since Pike et al. disclose a cosmetic article comprising a non-woven web comprising e.g. polyethylene terephthalate staple fibers preferably with diameter 8-50 µm and an inter-fiber void structure (i.e. pores/air cavities), and impregnated with a cosmetic composition containing a topically applicable active agent; wherein the said void space (i.e. air cavities) “desirably” represents e.g. about 80-99% by volume of the pad (i.e. fiber carrier), and wherein the cosmetic article has a thickness of e.g. 0.36 cm (i.e. 3.6 mm), a basis weight (i.e. surface density) of 10-680 g/m2, and is flexible, compressibly resilient and when compressed completely recovers to the initial uncompressed structure (i.e. is elastic) is able to hold a large amount of the topically applicable active agent and to evenly and selectively release the impregnated active agent, and since Nagano et al. disclose a uniform non-woven web that is absorbent and suitable for personal care use on skin comprising e.g. polyethylene terephthalate staple fibers and an inter-fiber void structure; wherein the web has a thickness of e.g. 3.6 mm and a basis weight (i.e. surface density) of 10-1000 g/m2, preferably has a fiber length of 5-10 mm, and that if the fiber length is below 3 mm the strength of the non-woven fabric lowers, and if the fiber length is more than 25 mm, it is difficult to produce a uniform web; one of ordinary skill in the art would thus be motivated to outfit the Jeong et al. cosmetic article with the particulars that the fiber 2, with the reasonable expectation that the resulting cosmetic article will successfully hold a large amount of the UV blocking agent (i.e. the topically applicable active agent) and to evenly and selectively release the impregnated active agent when compressed during use and to then completely recover to the initial uncompressed state after use. 
Applicant’s limitation that the air cavities (i.e. void space) represent e.g. 70% of the total volume of the fiber carrier is not patentably distinct from the preferred amount disclosed in Pike et al. e.g. of “about 80%”.  However, Jeong et al., the cited primary reference, teaches that the pore size, hardness, and elasticity of the cosmetic article are results effective variables that control the amount of the cosmetic composition that can be impregnated in the absorber (i.e. fiber carrier) as well as the degree of discharge of the cosmetic composition during use. In particular, Jeong et al. caution that if the air cavity space (i.e. void space) is too high, the absorber may not be able to properly maintain its shape and there will be a sub-optimal control of the degree of discharge of the cosmetic composition such that it is difficult to eject the content with a desired amount. Moreover, Pike et al. disclose that the fiber crimp level, and thus the inter-fiber void structure (e.g. pore size), can be controlled to accommodate different types and viscosities of active agents and regulate active agent retaining capacity (see Col. 3, lines 63-67; Col. 4, lines 1-10; Col. 5, lines 32-38), and that there is preferably about 5-30 crimps per inch (i.e. 2.54 cm), i.e. about 0.8-5 mm void size between crimps. Therefore, one of ordinary 
Moreover, further in view of Jeong et al.’s teaching that pore size, hardness, and elasticity of the cosmetic article are results effective variables that control the amount of the cosmetic composition that can be impregnated in the absorber (i.e. fiber carrier) as well as the degree of discharge of the cosmetic composition during use, one of ordinary skill in the art would thus also be motivated to adjust the cosmetic article hardness to e.g. 13-70 measured with a durometer hardness tester, type f, which values are typical for sponges and relatively soft pads, by routine optimization to achieve the desired control of the amount of the cosmetic composition that can be impregnated in the absorber (i.e. fiber carrier) as well as the degree of discharge of the cosmetic composition during use.
Since the cosmetic article that one of ordinary skill in the art would thus arrive at by following the teachings of the cited prior art would be the same as the presently claimed cosmetic article, the properties must be the same as well, including an absorption rate of 60-90%. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
.
Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.
i) Applicant contends that Jeong and Pike do not teach the fiber carrier includes air cavities that make up between 55% and 70% of the total volume of the fiber carrier, that Pike teaches that the total void space of the suitable nonwoven webs occupies between about 80 percent and about 99 percent of the total volume of the nonwoven webs to thus allow high impregnability with different types of liquid/creamy/gel compositions…suitable for buffing and polishing a solid painted surface.
The Examiner, however, would like to point out the following:
1. For starters, 70% (i.e. claimed) is not patentably distinct from “desirably, about 80%”. Moreover, while Pike discloses that the preferred amount of void space is “about 80% to about 99%”, Pike is not necessarily limited to the specific examples or even the preferred embodiments, and these do not constitute a “teaching away” from the broader disclosure or even non-preferred embodiments. 
2. The prior art rejection of record is over Jeong in view of Pike. Jeong and Pike are both directed to non-woven applicator pads that can carry impregnated cosmetic 
3. Rather, in stark contrast to Applicant’s assertion, in view of the cited prior art as a whole, one of ordinary skill in the art would no doubt understand that achieving “high impregnability” is not the only critical factor that needs attention. Rather, as Jeong and Pike both clearly teach, one must optimize the balance of achieving the high impregnability on the one hand with a void space that is as large as possible, but also on the other hand achieving the desired control over the rate of release with a void space that is not too large. 
4. In particular, Jeong, the cited primary reference, cautions that if the air cavity space (i.e. void space) is too high, the absorber may not be able to properly maintain its shape and there will be a sub-optimal control of the degree of discharge of the cosmetic composition such that it is difficult to eject the content with a desired amount. Hence, without question, the cavity space (i.e. void space) of the article is a results effective variable. Therefore, one of ordinary skill in the art would thus be motivated to adjust the cosmetic article air cavity or void space volume to e.g. 55-70% by routine optimization to thus achieve the optimal balance of impregnating as much of the cosmetic composition in the absorber (i.e. fiber carrier) as possible while still achieving the desired degree of control over the discharge of the cosmetic composition during use.

ii) Applicant contends that Pike’s non-woven pad is intended to be used to buff and polish a solid paintable surface and Pike describes the specific properties of the nonwoven webs suitable for buffing and polishing a solid painted surface and thus a person having ordinary skill in the art would not look to the teachings in Pike to make up for the acknowledged deficiencies of Jeong. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Applicant’s assertion, Pike is not merely concerned with buffing and polishing solid painted surfaces. Jeong and Pike are not “non-analogous art” by any stretch of the imagination. Jeong and Pike are both directed to non-woven 
3. In particular, Pike expressly discloses that their “non-woven pad…can be used as a carrier and non-abrading applicator of a wide variety of active agents, including…cosmetic compounds, topical medicaments…moisturizers, fragrances” (see Col. 8, lines 18-23). Clearly, Pike is not limited at all to buffing and polishing painted solid surfaces. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.